                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 TORREY CARTER,

                       Plaintiff,

                        v.                              CAUSE NO.: 4:17-CV-79-TLS-JEM

 MALONE SPORTS CENTER, LLC d/b/a
 Elite Air;
 MALONE SPORTS CENTER, LLC d/b/a
 Elite Air Trampoline Park;
 MALONE SPORTS CENTER, LLC d/b/a
 Malone Sports Equipment;
 MALONE SPORTS CENTER, LLC d/b/a
 Elite Air Newburgh;
 MALONE SPORTS CENTER, LLC d/b/a
 Elite Gymnastics;
 MALONE SPORTS CENTER, LLC d/b/a
 Elite Tennis;
 MALONE SPORTS CENTER, LLC d/b/a
 Lafayette Elite Tennis Academy; and
 MALONE SPORTS CENTER, LLC d/b/a
 Elite Tennis Academy,

                       Defendant.

                                    OPINION AND ORDER

       This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

       The Complaint alleges that the Court’s original subject matter jurisdiction is based on

diversity of citizenship under 28 U.S.C. § 1332. (Compl. ¶ 1, ECF No. 1.) Diversity jurisdiction

exists when the parties to an action on each side are citizens of different states, with no defendant

a citizen of the same state as any plaintiff, and the amount in controversy exceeds $75,000. See

28 U.S.C. § 1332(a)(1). As the party seeking to invoke this Court’s jurisdiction, the Plaintiff

bears the burden of demonstrating that the jurisdictional requirements have been met. Hertz

Corp. v. Friend, 559 U.S. 77, 96 (2010); Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562
F.3d 798, 802–03 (7th Cir. 2009). A failure to meet that burden can result in a dismissal. See

Mut. Assignment & Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004).

In this case, the Plaintiff has sufficiently alleged his own citizenship and that the amount in

controversy exceeds $75,000.

       However, the Complaint alleges that the Defendant Malone Sports Center, LLC “is a

limited liability corporation organized under the laws of the State of Indiana with its principal

place of business located in Lafayette, Indiana.” (Compl. ¶ 1.) This allegation of citizenship is

deficient because a limited liability company is analogous to a partnership and takes the

citizenship of its members. Belleville Catering Co. v. Champaign Mkt. Place, LLC, 350 F.3d

691, 692 (7th Cir. 2003). If the members of the limited liability company are themselves limited

liability companies, the Plaintiff must also plead the citizenship of those members as of the date

the Complaint was filed. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007) (“[A]n

LLC’s jurisdictional statement must identify the citizenship of each of its members as of the date

the complaint or notice of removal was filed, and, if those members have members, the

citizenship of those members as well.”).

       Accordingly, the Court ORDERS the Plaintiff to FILE, on or before, July 8, 2019, a

supplemental jurisdictional statement identifying the citizenship on October 10, 2017, the date

the Complaint was filed, each of the members of Malone Sports Center, LLC and, if any of the

members themselves have members, the citizenship of those members, and so on until the

citizenship of all owners and members of members have been identified.

       SO ORDERED on June 18, 2019.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT



                                                  2
